Citation Nr: 0930267	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from February 1970 to January 1972.  The 
Veteran died on May [redacted], 2005.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Muskogee, Oklahoma Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Waco, Texas RO.  
In July 2008, the case was remanded for additional 
development.  

The Board notes that in VA Form 21-4142s, received in 
September 2008 and October 2008, and completed and signed by 
the appellant, she made statements that could be construed as 
raising a claim of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.155; see also Szemraj v. Principi, 357 F.3d 
1370 (2004) (VA must give a sympathetic reading to the 
appellant's filings by determining all potential claims 
raised by the evidence, applying all relevant laws and 
regulations).  Notably, a claim for such benefit was decided 
by a May 2007 rating decision by the Waco, Texas RO, and the 
appellant did not file a timely notice of disagreement with 
the decision; accordingly, it is final.  38 U.S.C.A. § 7105.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

According to the Veteran's death certificate, the immediate 
cause of his death was septic shock due to, or as a 
consequence of pneumococcal pneumonia.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were alcoholism and alcoholic hepatitis.  At 
the time of his death, he was service connected for the 
following disabilities: anxiety neurosis, rated 70 percent; 
duodenal ulcer, rated 20 percent; and post-operative ventral 
hernia, rated 0 percent.  He had also been awarded a total 
disability rating based on individual unemployability due to 
service-connected disabilities, effective December 3, 1997.

In a July 2009 post-remand brief, the appellant's 
representative, for the first time, raised the argument that 
the Veteran's service-connected anxiety neurosis contributed 
to his death.  Specifically, he noted that alcoholism and 
alcoholic hepatitis contributed significantly to the 
Veteran's death, and argued that the appellant's history of 
alcohol abuse was caused by his service-connected anxiety 
neurosis.  The representative premised the argument on 
studies showing that "about 20 percent of Americans with a 
current anxiety or mood disorder (such as depression) also 
have a current alcohol or other substance abuse disorder, and 
about 20 percent of those with a current alcohol/substance 
abuse disorder also have a current anxiety or mood 
disorder."  He also highlighted other studies and online 
journal articles, which state that alcohol dependence is an 
independent risk factor for sepsis and adult respiratory 
distress syndrome in patients with septic shock.

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.

The RO thus far has considered only whether the Veteran's 
immediate causes of death, septic shock and pneumococcal 
pneumonia, were caused by his service-connected disabilities, 
or were otherwise related to his service.  The RO has not 
addressed the proposed theory of entitlement, i.e., that the 
Veteran's contributing-to-death conditions, alcoholism and 
alcoholic hepatitis, were caused by his service-connected 
disabilities.  In particular, the RO has not considered 
whether the Veteran's alcoholism and alcoholic hepatitis 
warrant secondary service connection.  

The evidence of record shows that the Veteran suffered from 
alcohol abuse at the time of his death.  See April 2005 VA 
outpatient treatment records (showing that a week before his 
death, he was counseled strongly to stop drinking, as his 
present complaints and symptoms were likely due to his 
alcohol abuse).  He had established service connection for 
anxiety neurosis (rated 70 percent disabling).  As the 
appellant's representative has introduced evidence suggesting 
that there may be a nexus between the two disabilities, a VA 
medical opinion addressing these matters is indicated.  See 
38 C.F.R. § 3.159(c)(4).

The Board notes that 38 U.S.C.A. §§ 105(a), 1110 preclude 
compensation where the "disability is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs."  The Federal Circuit has held that these sections 
preclude compensation for 1) a primary alcohol abuse 
disability incurred during service, and 2) any secondary 
disability (such as cirrhosis of the liver) resulting from 
primary alcohol abuse during service.  Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001).  However, disability 
compensation may be paid for an alcohol abuse disability that 
is due to a service-connected disability.  Id.  Such 
compensation is only available where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful misconduct.  Id. at 1381.

Accordingly, the case is REMANDED for the following:

1. 	Regarding the claim of service 
connection for cause of the Veteran's 
death, to include as on a secondary basis, 
the RO must send the appellant a letter 
providing her the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and specifically advising her 
of the amendments of 38 U.S.C.A. 
§ 3.310(b), effective as of October 10, 
2006, and the evidence required to support 
a claim of service connection for 
alcoholism/alcoholic hepatitis as 
secondary to service-connected anxiety 
neurosis.  The appellant and her 
representative should be afforded an 
appropriate amount of time to respond, and 
the RO should arrange for any further 
development suggested by their 
response(s).

2. The RO should then arrange for the 
Veteran's claims file to be forwarded to 
an appropriate physician for review and a 
medical advisory opinion responding to the 
following questions:

a)	Did the Veteran's service-connected 
disabilities at least as likely as not 
(i.e., a 50 percent or better 
probability), cause or contribute to 
cause or hasten his death?  

b)	If the opinion is negative, the 
consulting physician should further 
opine whether any cause of the 
Veteran's death (primary, underlying, 
or contributory) was somehow otherwise 
related to his service or his service-
connected disabilities.  The opinion 
should specifically address the theory 
of entitlement proposed by the 
appellant's representative, i.e., that 
the Veteran's alcoholism/alcoholic 
hepatitis, which were listed as 
significant conditions contributing to 
his death, were symptoms of (and 
secondary to) his service-connected 
anxiety neurosis, and not due to 
primary alcohol abuse (which is willful 
misconduct).
The consulting physician must explain the 
rationale for all opinions given.  

3. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

